DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koscheev et al. (US Pub. 2016/0017702 A1)(hereinafter Koscheev)
Regarding claim 1, Koscheev discloses a system (Koscheev, Fig. 1 and Abstract and ¶0011; System 10)
comprising: a surface power and communications system positioned at the surface of a well; (Koscheev, Fig. 1 and ¶0018; the surface processing unit 28 is connected to the tool 14 via a communication .)
 a downhole radar system (Koscheev, Fig. 1 and ¶0011; The tool 14 is configured to generate radar signals that provide images of the borehole surface of a portion of the borehole 12; ¶0012; The tool 14 includes one or more transmitters 20 configured to generate radar signals;)
communicatively coupled to the surface power and communications system by one or more power and communication lines; (Koscheev, Fig. 1 and ¶0018; the surface processing unit 28 is connected to the tool 14 via a communication cable 30. The cable 30 can transmit command and control signals. The cable 30 may also have other functions, including providing power to the tool 14 and/or other components.)
wherein the downhole radar system includes an electronics subsystem, (Koscheev,  ¶0013; Each transmitter 20 includes a transmitting antenna connected to a controller or other suitable electronics for generating the high frequency radar signals;)
and an antenna subsystem communicatively coupled to the electronics subsystem, (Koscheev, Fig. 1 and ¶0013; Each transmitter 20 includes a transmitting antenna connected to a controller or other suitable electronics for generating the high frequency radar signals; circuit elements and components can be incorporated into a single MEMS transceiver device or module. Such components include a transmitting antenna and a receiving antenna)
wherein the electronics subsystem is configured to receive power from the surface power and communications system, (Koscheev, Fig. 1 and ¶0018; the surface processing unit 28 is connected to the tool 14 via a communication cable 30. The cable 30 may also have other functions, including transmitting data to the surface and providing power to the tool 14 and/or other components.)
 generate first electrical signals which are communicated to the antenna subsystem for generation of wireless radar wavefronts by the antenna subsystem, (Koscheev, Fig. 1 and ¶0013; The tool 14 includes one or more transmitters 20 configured to generate radar signals… Each transmitter 20 includes a transmitting antenna connected to a controller or other suitable electronics for generating the high frequency radar signals.)
 and receive signals from the antenna subsystem corresponding to received reflected wireless radar wavefronts; (Koscheev, ¶0013; the tool 14 to detect signals reflected from the borehole wall and/or near field region. In one embodiment, the transmitters 20 are configured as transceivers that can both transmit radar signals and receive reflected signals.)
Koscheev, ¶0013; The tool 14 includes one or more transmitters 20 configured to generate radar signals… Each transmitter 20 includes a transmitting antenna connected to a controller or other suitable electronics for generating the high frequency radar signals; ¶0021; circuit elements and components can be incorporated into a single MEMS transceiver device or module. Such components include a transmitting antenna and a receiving antenna)
wherein the generated radar wavefronts are directed toward one or more downhole locations of interest, (Koscheev, ¶0017; the radar signals are steered electronically using a phased array of transmitters, such as an array 26 shown in FIGS. 2 and 3. Thus, the tool 14 can be used as a real-beam radar sensor and/or as a synthetic aperture radar (SAR) sensor by moving the transmitters 20 over a target location on the borehole wall; ¶0028; the radar signals emitted from the tool 14 are directed to selected locations on the borehole wall by mechanically and/or electronically steering the radar beams emitted from the transmitter(s) or the array 26.)
receive reflected wireless radar wavefronts from the one or more downhole locations of interest, (Koscheev, Abstract and ¶0002; detecting return signals reflected from the near-borehole region; ¶0013; the tool 14 to ;)
and communicate second electrical signals corresponding to the received reflected wireless radar wavefronts to the electronics subsystem. (Koscheev, ¶0038; the system may have components such as a processor, storage media, memory, input, output, communications link, software programs, signal processors and other such components to provide for operation and analyses of the apparatus and methods disclosed herein in any of several manners well-appreciated in the art. …these teachings may be implemented in conjunction with a set of computer executable instructions stored on a computer readable medium, including memory that when executed causes a computer to implement the method of the present invention. These instructions may provide for … data collection and analysis and other functions deemed relevant by a system designer, owner, user or other such personnel, in addition to the functions described in this disclosure)
Regarding claim 2, Koscheev discloses wherein the wherein the antenna subsystem comprises a directional antenna. (Koscheev, ¶0017; the radar signals are steered electronically using a phased array of transmitters, such as an array 26 shown in FIGS. 2 and 3. Thus, the tool 14 can be used as a real-beam radar sensor and/or as a synthetic ; ¶0028; the radar signals emitted from the tool 14 are directed to selected locations on the borehole wall by mechanically and/or electronically steering the radar beams emitted from the transmitter(s) or the array 26.)
Regarding claim 3, Koscheev discloses wherein the directional antenna comprises at least one of: a phased array antenna; a Yagi antenna; a log periodic antenna; and a bowtie antenna. (Koscheev, ¶0017; the radar signals are steered electronically using a phased array of transmitters, such as an array 26 shown in FIGS. 2 and 3. Thus, the tool 14 can be used as a real-beam radar sensor and/or as a synthetic aperture radar (SAR) sensor by moving the transmitters 20 over a target location on the borehole wall)
Regarding claim 4, Koscheev discloses wherein the directional antenna is electronically steered. (Koscheev, ¶0028; the radar signals emitted from the tool 14 are directed to selected locations on the borehole wall by mechanically and/or electronically steering the radar beams emitted from the transmitter(s) or the array 26.)
Regarding claim 5, Koscheev discloses, wherein the directional antenna is mechanically steered. (Koscheev, ¶0028; the radar signals emitted from the tool 14 are directed to selected locations on the borehole wall by mechanically and/or electronically steering the radar beams emitted from the transmitter(s) or the array 26
Regarding claim 7, Koscheev discloses wherein the downhole radar system is coupled to the surface power and communications system by a comms-on system that enables communication of data and transmission of power over one or more common electrical lines. (Koscheev, Fig. 1 and ¶0018; the surface processing unit 28 is connected to the tool 14 via a communication cable 30. The cable 30 can transmit command and control signals. The cable 30 may also have other functions, including transmitting data to the surface and providing power to the tool 14 and/or other components.)
Regarding claim 11, Koscheev discloses a method (Koscheev,  Fig. 1 and Abstract; A method of estimating a characteristic of a formation…)
comprising: positioning a radar system downhole in a well, (Koscheev, Fig. 1 and ¶0011; The tool 14 is configured to generate radar signals that provide images of the borehole surface of a portion of the borehole 12; ¶0012; The tool 14 includes one or more transmitters 20 configured to generate radar signals;)
wherein the downhole radar system is communicatively coupled to a power and communications system positioned at the surface of the well; providing power from the surface power and communications system to the downhole radar system via by one or more power lines coupled between the surface power and communications system and the downhole radar system; (Koscheev, Fig. 1 and ¶0018; the surface processing unit 28 is connected to the tool 14 via a communication cable 30. The cable 30 can transmit command and .)
the downhole radar system generating electrical signals in an electronics subsystem and providing the generated electrical signals to an antenna subsystem of the radar system; the antenna subsystem generating wireless radar wavefronts from the received electrical signals; (Koscheev, Fig. 1 and ¶0013; The tool 14 includes one or more transmitters 20 configured to generate radar signals… Each transmitter 20 includes a transmitting antenna connected to a controller or other suitable electronics for generating the high frequency radar signals; ¶0021; circuit elements and components can be incorporated into a single MEMS transceiver device or module. Such components include a transmitting antenna and a receiving antenna)
the antenna subsystem receiving one or more reflected wireless radar wavefronts; (Koscheev, Abstract and ¶0002; detecting return signals reflected from the near-borehole region; ¶0013; the tool 14 to detect signals reflected from the borehole wall and/or near field region. In one embodiment, the transmitters 20 are configured as transceivers that can both transmit radar signals and receive reflected signals;)
the antenna subsystem providing to the electronics subsystem electronic signals corresponding to the received reflected wireless radar wavefronts; the electronics Koscheev, ¶0009; Return signals reflected from the borehole surface and/or the near-borehole region are detected and processed to form an image…; ¶0032; The reflected signals are transmitted to a processing device that processes the reflected signals and generates a high resolution image…) 
and thereby generating corresponding data that is communicated by the electronics subsystem to the surface power and communications system; (Koscheev, ¶0019; The surface processing unit 28, downhole electronics unit 32, the tool 14 and/or other components of the system 10 include devices as necessary to provide for storing and/or processing data collected from the tool 14 and other components of the system 10)
 and the surface power and communications system identifying one or more downhole features based on the data corresponding to the received reflected wireless radar wavefronts which is received from the electronics subsystem. (Koscheev, Fig. 4 and ¶0035; the image is analyzed to estimate formation characteristics. A user or processing device identifies irregularities shown in the borehole wall image. The irregularities are analyzed to estimate various characteristics. For example, identify and plot natural fractures .)
Regarding claim 12, Koscheev discloses wherein the identified downhole features comprise one or more of: a fluid level in the well; a level of solids in the well; a formation shift; a pipe leak in the well; and pipe movement in the well. (Koscheev, Fig. 4 and ¶0035; the image is analyzed to estimate formation characteristics. A user or processing device identifies irregularities shown in the borehole wall image. The irregularities are analyzed to estimate various characteristics. For example, the image can be used to identify and plot natural fractures characteristics of the fracture, such as the azimuth and deviation angle of the fracture. Other characteristics that can be estimated or identified include the lithology of the formation, boundary location and direction, and lamination of rocks in the formation.)
Regarding claim 13, Koscheev discloses further comprising steering the wireless radar wavefronts in a desired direction. (Koscheev, ¶0017; the radar signals are steered electronically using a phased array of transmitters, such as an array 26 shown in FIGS. 2 and 3. Thus, the tool 14 can be used as a real-beam radar sensor and/or as a synthetic aperture radar (SAR) sensor by moving the transmitters 20 over a target location on the borehole wall; ¶0028; the radar .)
Regarding claim 14, Koscheev discloses wherein steering the wireless radar wavefronts comprises providing to the antenna subsystem phase shifted copies of an RF signal to a phased array antenna and controlling the phase shift to thereby steer the generated wireless radar wavefronts. (Koscheev, ¶0017; the radar signals are steered electronically using a phased array of transmitters, such as an array 26 shown in FIGS. 2 and 3. Thus, the tool 14 can be used as a real-beam radar sensor and/or as a synthetic aperture radar (SAR) sensor by moving the transmitters 20 over a target location on the borehole wall)
Regarding claim 15, Koscheev discloses wherein steering the wireless radar wavefronts comprises mechanically changing a position of at least one component of the antenna subsystem. (Koscheev, ¶0028; the radar signals emitted from the tool 14 are directed to selected locations on the borehole wall by mechanically and/or electronically steering the radar beams emitted from the transmitter(s) or the array 26.)
Regarding claim 16, Koscheev discloses wherein the wherein the antenna subsystem comprises a directional antenna. (Koscheev, ¶0017; the radar signals are steered electronically using a phased array of transmitters, such as an array 26 shown in FIGS. 2 and 3. Thus, the tool 14 ; ¶0028; the radar signals emitted from the tool 14 are directed to selected locations on the borehole wall by mechanically and/or electronically steering the radar beams emitted from the transmitter(s) or the array 26.)
Regarding claim 17, Koscheev discloses wherein the directional antenna comprises at least one of: a phased array antenna; a Yagi antenna; a log periodic antenna; and a bowtie antenna. (Koscheev, ¶0017; the radar signals are steered electronically using a phased array of transmitters, such as an array 26 shown in FIGS. 2 and 3. Thus, the tool 14 can be used as a real-beam radar sensor and/or as a synthetic aperture radar (SAR) sensor by moving the transmitters 20 over a target location on the borehole wall)
Regarding claim 18, Koscheev discloses wherein the electronics subsystem communicates the data to the surface power and communications system via a comms-on system that enables communication of data and transmission of power over one or more common electrical lines. (Koscheev, Fig. 1 and ¶0018; the surface processing unit 28 is connected to the tool 14 via a communication cable 30. The cable 30 can transmit command and control signals. The cable 30 may also have other functions, including transmitting data to the surface and providing power to the tool 14 and/or other components.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koscheev in view of Chemali et al. (USP 10,385,681 B2)(hereinafter Chemali).
Regarding claim 6, while Koscheev discloses an electronics subsystem and an antenna subsystem, Koscheev does not specifically disclose production tubing and therefore does not disclose wherein the electronics subsystem and the antenna subsystem are contained in an annular housing that surrounds production tubing installed in the well. Chemali in the same field of endeavor as Koscheev, however discloses the limitation. (Chemali, Figs 1-3 and Col. 2, Lines 42-63; typically the well 102 is equipped with a production tubing string positioned in an inner bore of the casing string 104.; Col. 3, Lines 11-29; a second casing string 154 in a borehole 155, with one or more EM transducer modules 156, 157 attached to the casing string and communicating via one or more cables 158 to a second well interface system 160; Col. 4, Lines 56-Col. 5, Line 11; FIG. 3 is a partial cross-section of an illustrative EM transducer module 302 coupled to armored cable 130 by couplers 304. The module body 306 is designed to fit over a casing tubular as the casing tubular is being used to extend the casing string; Col. 5, Lines 12-41; A protective shell 314 covers the antennas, which may be seated .) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter to implement Koscheev with the known technique of the electronics subsystem and the antenna subsystem are contained in an annular housing that surrounds production tubing installed in the well as taught by Chemali, in order to provide for locating and tracking multiple points on the fluid front. In response to the determined location and progress of the front, the processor unit may further provide control settings to adjust injection and/or production rates, in a production environment. (Chemali, Abstract) 

Claims 8, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koscheev in view of Stolarczyk (AU 2003204335 A1)(hereinafter Stolarczyk)  in view of McDaniel et al (USP 8,096,355 B2)(hereinafter McDaniel)
Regarding claim 8, Koscheev discloses wherein the electronics subsystem comprises: main controller electronics; an RF signal generator; (Koscheev, Fig. 1 and ¶0013; The tool 14 includes one or more transmitters 20 configured to generate radar signals… Each transmitter 20 includes a transmitting antenna connected to a controller or other suitable electronics for generating the high frequency radar signals.)
Koscheev does not discuss the details of the transmission circuitry and therefore does not specifically disclose RF power amplification.  Stolarczyk, in the same field of Stolarczyk, Fig. 3 and Page 18, 2nd Paragraph; A modulator 320 accepts data that can be impressed on the RF-probe signal 312. A high-frequency radio power amplifier 322 builds up the signal for emission by a high-frequency transmitter antenna 324) Consequently it would have been obvious for person of ordinary skill in the art to implement Koscheev with the known technique of providing amplification, as taught by Stolarczyk, in order to build up the signal to a sufficient level for emission by the antenna. (Stolarczyk, Page 18, 2nd Paragraph)
Koscheev does not specifically discuss impedance matching and therefore does not disclose and impedance matching electronics. McDaniel in the same field of endeavor, however, discloses the limitation. (McDaniel, Fig. 6 and Col. 8, Line 53-Col. 9, Line 12; In the radar ranging tool, the photodiode 171 produces a 1 GHz microwave signal applied to an impedance matching network 172 feeding a transmitting antenna 173) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Koscheev with the known technique of employing impedance matching electronics as taught by McDaniel, in order to maximize the signal transferred the electronics to the antenna for transmission.
Regarding claim 10, Koscheev discloses wherein the main controller electronics are configured to communicate with the surface power and communications system, (Koscheev, Fig. 1 and ¶0018; the surface processing unit 28 is connected to the tool 14 via a communication cable 30. The cable 30 can transmit command and control signals. The cable 30 may also have other functions, including transmitting .)
and wherein the main controller electronics are configured to analyze the received second electrical signals (Koscheev, ¶0009; Return signals reflected from the borehole surface and/or the near-borehole region are detected and processed to form an image; ¶0032; The reflected signals are transmitted to a processing device that processes the reflected signals and generates a high resolution image) 
and to communicate analysis results to the surface power and communications system. (Koscheev, Fig. 4 and ¶0035; the image is analyzed to estimate formation characteristics. A user or processing device identifies irregularities shown in the borehole wall image. The irregularities are analyzed to estimate various characteristics. For example, the image can be used to identify and plot natural fractures characteristics of the fracture, such as the azimuth and deviation angle of the fracture. Other characteristics that can be estimated or identified include the lithology of the formation, boundary location and direction, and lamination of rocks in the formation.)
Regarding claim 19, Koscheev discloses wherein the electronics subsystem comprises: main controller electronics; an RF signal generator; (Koscheev, Fig. 1 and ¶0013; The tool 14 includes one or more transmitters 20 configured to generate radar signals… Each transmitter 20 includes a .)
Koscheev does not discuss the details of the transmission circuitry and therefore does not specifically disclose and RF power amplification.  Stolarczyk, in the same field of endeavor as Koscheev, however discloses the limitation. (Stolarczyk, Fig. 3 and Page 18, 2nd Paragraph; A modulator 320 accepts data that can be impressed on the RF-probe signal 312. A high-frequency radio power amplifier 322 builds up the signal for emission by a high-frequency transmitter antenna 324) Consequently it would have been obvious for person of ordinary skill in the art to implement Koscheev with the known technique of providing amplification, as taught by Stolarczyk, in order to build up the signal to a sufficient level for emission by the antenna. (Stolarczyk, Page 18, 2nd Paragraph)
Koscheev does not specifically discuss impedance matching and therefore does not disclose and impedance matching electronics. McDaniel in the same field of endeavor, however, discloses the limitation. (McDaniel, Fig. 6 and Col. 8, Line 53-Col. 9, Line 12; In the radar ranging tool, the photodiode 171 produces a 1 GHz microwave signal applied to an impedance matching network 172 feeding a transmitting antenna 173) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Koscheev with the known technique of employing impedance matching electronics as taught by McDaniel, in order to maximize the signal transferred to the antenna for transmission.

Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.